                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 TROY BRIAN HANCOCK, JR.,

                Plaintiff,                                 CIVIL ACTION NO.: 4:20-cv-239

        v.

 SGT J. SCOTT; and OFFICER G.
 TAPPENDEM,

                Defendants.


                                           ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 12, 2021, Report and Recommendation, (doc. 5), to which plaintiff has not filed an

objection. Plaintiff has failed to comply with the Court’s rules and to keep the Court apprised of

his mailing address. He has also failed to comply with the Court Order to remit the required filing

fee. (Doc. 2.) Therefore, the Court ADOPTS the Report and Recommendation as its opinion.

For the reasons discussed by the Magistrate Judge, plaintiff’s Complaint is DISMISSED. The

Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 29th day of June, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
